          Case 2:18-cv-04553-JCJ Document 43 Filed 01/16/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPRING PHARMACEUTICALS, LLC,         :
                                     :
                          Plaintiff, :
                                     :
             v.                      :               Civil Action No. 2:18-cv-04553 (JCJ)
                                     :
RETROPHIN, INC.,                     :
MARTIN SHKRELI,                      :
MISSION PHARMACAL COMPANY, and       :
ALAMO PHARMA SERVICES, INC.,         :
                                     :
                        Defendants. :

     MARTIN SHKRELI’S NOTICE OF JOINDER IN COMPANY DEFENDANTS’
              MOTIONS TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant Martin Shkreli (“Shkreli”), by and through his undersigned counsel, hereby

joins in and incorporates in his motion to dismiss the arguments raised by defendants Retrophin,

Inc., Mission Pharmacal Company, and Alamo Pharma Services, Inc. (collectively, the “Company

Defendants”) in their motions to dismiss (Dkt. 41, 42). For the reasons articulated by the Company

Defendants in addition to the reasons articulated by Shkreli in his motion to dismiss, the Court

should dismiss the Complaint.



 Dated: January 16, 2019                          /s/ Peter C. Buckley
                                                  William H. Stassen (PA 78228)
                                                  Peter C. Buckley (PA 93123)
                                                  FOX ROTHSCHILD LLP
                                                  2000 Market Street, 20th Floor
                                                  Philadelphia, PA 19103
                                                  Telephone: 215-299-2000
                                                  Telecopier: 215-299-2150
                                                  wstassen@foxrothschild.com
                                                  pbuckley@foxrothschild.com
          Case 2:18-cv-04553-JCJ Document 43 Filed 01/16/19 Page 2 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPRING PHARMACEUTICALS, LLC,         :
                                     :
                          Plaintiff, :
                                     :
             v.                      :              Civil Action No. 2:18-cv-04553 (JCJ)
                                     :
RETROPHIN, INC.,                     :
MARTIN SHKRELI,                      :
MISSION PHARMACAL COMPANY, and       :
ALAMO PHARMA SERVICES, INC.,         :
                                     :
                        Defendants. :

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Joinder in Company

Defendants’ Motions to Dismiss has been served via the Court’s electronic filing system on all

counsel of record.

                                            /s/ Peter C. Buckley
                                            Peter C. Buckley, Esquire
Dated: January 16, 2019
